 

   
    

RAO 245E (Rev. 9f00) Judgrnent in a Cn`minal Case for Organizational Def`endants

FlLED

 

 

 

Sheet l
UNITED STATES DISTRICT CoURT MAR 0 7 mg
SOUTHERN DISTRICT OF CALIFORNIA cLERK. u s msreir'r couRT
SOUTHERN ‘..)`tS"R;£;T OF CAL.lFORN|A
unirso srAn-;s or AMERICA JUDGMENT IN A C lNAL CASE civ etsurv
v_ (For Organizational Defendants)
cFK, INC. (3)

CASE NUMBER: lS‘CR0432~JLS

William Paul Cole
Defendant Organization’s Attorney

 

[:l

THE DEFENDANT ORGANIZATIONZ
EI pleaded guilty to count(s) 1 Of the lnfol`mation

n was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant organization is adjudged guilty of such count(s), which involve the following oHense(s):

 

 

 

Count
Title & Secfion MUM¢§§ N_unil&ts)
18 USC 287 Conspiracy to Submit False Claims 1
The defendant organization is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I:l The defendant organization has been found not guilty on count(s)
E Count(s) (l'emaifling CGUYNS) [:l is Eare dismissed on the motion of the United States.

 

E Assessment: $ 400.00
Ei Fine ordered

IT lS ORDERED that the defendant organization shall notify the United States Attomey for this district within 30 days of any
change of name, principal business address, or mailing address until all fines, restitution, eosts, and special assessments imposed by
this judgment are fully paid. If ordered to pay restitution, the defendant organization shall notify the court and United States Attorney
of any material change in the organization’s economic circumstances

MARCH 7, 2019

Date of lmposition of Sentence

 

/;/zzj LYA>///.F )zz///z»a<;/e/"`

"' .-1H0N0RABLE JANIS L. sAMMARTINo
/unmzo srArEs olsrmc'r JUDGE

Entered Date:

lSCR0432-JLS

AO 245E (Rev` 9100) .ludgment in a Criminal (.`ase for Organizational Defendants
Sheet 2 _ Probation

.ludgment~Page 2 of 2
DEFENDANT ORGANIZATION: CFK, INC. (3)
CASE NUMBER: lSCRO432-JLS
PROBATION

The defendant organization is hereby sentenced to probation for a term of:

Court imposes no term of probation

MANDATORY CONDITION

|:j The defendant organization shall not commit another federal, state or local crime.

E If this judgment imposes a fine or a restitution obligation, it shall be a condition of probation that the defendant
organization pay any such fine or restitution.

Fine in the amount of $25,000 ordered forthwith
Restitution in the amount of 3621,798.93 ordered forthwith

i:| The defendant organization shall comply with the standard conditions that have been adopted by this court (set forth below).
The defendant organization shall also comply with the additional conditions on the attached page.

STANDARD CONDITIONS OF SUPBRVISlON
l) within thirty days from the date of this jud ment, the defendant organization shall designate an official of the organization to
act as the organizations’s representative an to be the primary contact with the probation officer;

2) the defendant organization shall answer truthfiilly all inquiries by the probation officer and follow the instructions of the
probation officer;

3) tl‘ije defendant organization shall notify the probation officer ten days prior to any change in principal business or mailing
a dress;

4) the defendant organization shall permit a probation officer to visit the organization at any of its operating business sites;

5) the defendant organization shall notify the probation officer within seventy-two hours of any criminal prosecution, major civil
litigation, or administrative proceeding against the organization;

6) the defendant organization shall not dissolve. change its nai'iie, or change the name under which it does business unless this
judgment and all criminal monetary penalties imposed by this court are either fully satisfied or are equally enforceable against
the defendant’s successors or assignees:

7} the defendant organization shall not waste, nor without permission of the probation otficer, sell, assign, or transfer its assets.

18CR0432-JLS

